Citation Nr: 1325414	
Decision Date: 08/12/13    Archive Date: 08/16/13

DOCKET NO.  11-03 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a compensable rating for a right inguinal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from October 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In April 2013, the Veteran testified during a Board hearing before the undersigned at the RO.  A transcript of the hearing has been associated with the claims file.  The record was held open for 60 days following the hearing to provide the Veteran with additional time and opportunity to submit medical evidence.  However, no records have been received.  During that hearing, the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2012).  Therefore, the Board may properly consider such newly received evidence.

The Board has reviewed the Veteran's physical claims file, and his electronic file through the "Virtual VA" system, to ensure a complete review of the evidence in this case.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.   Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Board observes that the Veteran last underwent an examination of his right inguinal hernia in October 2009.  In April 2013, the Veteran testified that he wears a belt to keep the hernia from returning and alluded to a worsening of his symptoms since the 2009 examination.  He also submitted a private doctor's statement noting that the Veteran used an abdominal truss for support.  However, it is unclear from this evidence whether the Veteran currently has a right inguinal hernia and if so, the nature and extent of the hernia.  Therefore, in order to prevent the possibility of prejudice in this claim, the Board finds that the Veteran should be provided with a new VA examination.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Schedule the Veteran for new VA examination to determine the current nature and severity of the service-connected right inguinal hernia.  The claims folder must be made available to and reviewed by the examining physician.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should describe all symptomatology due to the Veteran's service-connected right inguinal hernia including, but not limited to, whether a right hernia is currently present and whether there is any evidence of a "pinched" nerve or other neurological impairment associated with the Veteran's service-connected right inguinal hernia.  

As part of this examination, the examiner should also specifically comment on the following:

a)  The size of the hernia, if present, and whether it is recurrent, readily reducible and required to be supported by a truss or belt.

b)  The size, shape of any post-operative scar, to include whether there is underlying soft tissue damage or whether the scar is unstable (in that there is frequent loss of covering skin over the scar), painful, or causes any limitation of motion or other indirect sequelae.

The examiner should also provide an opinion concerning the impact of the Veteran's service-connected right inguinal hernia on his ability to work.

The supporting rationale for all opinions expressed must be provided.

2.  Thereafter, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his service representative should be provided a supplemental statement of the case, and an appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

